DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                           FOURTH DISTRICT

              NINA SOLONENKO and VALERIY SOLONENKO,
                            Appellants,

                                   v.

 GEORGIA NOTES 18, LLC, FELICE CELLINI, EDWARD B. CELLINI,
LUCKY NATION, LLC, RIVIERA ISLES MASTER ASSOCIATION, INC.,
AMALFI HOMEOWNERS ASSOCIATION, INC., UNKNOWN SPOUSE OF
 FELICE CELLINI a/k/a FELICE E. CELLINI, UNKNOWN SPOUSE OF
  EDWARD B. CELLINI, UNKNOWN SPOUSE OF NINA SOLONENKO,
    UNKNOWN PARTIES CLAIMING BY, THROUGH, UNDER AND
  AGAINST THE HEREIN NAMED INDIVIDUAL DEFENDANT(S) WHO
     ARE NOT KNOWN TO BE DEAD OR ALIVE, WHETHER SAID
UNKNOWN PARTIES MAY CLAIM AN INTEREST AS SPOUSES, HEIRS,
   DEVISES, GRANTEES, OR OTHER CLAIMANTS, TENANT #1 and
TENANT #2, TENANT #3 and TENANT #4, the names being fictitious to
                account for parties in possession,
                            Appellees.

                            No. 4D14-3001

                          [ January 6, 2016 ]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward    County;   Cynthia   G.    Imperato,   Judge;   Case    No.
CAE14003589(11).

  Andrey Solonenko, Miramar, for appellants.

   Michael B. Stevens and Theodore A. Stevens of Derrevere, Hawkes,
Black & Cozad, West Palm Beach, for Appellee Georgia Notes 18 LLC.

  ON MOTION FOR WRITTEN OPINION AND FOR CERTIFICATION

PER CURIAM.

   We grant appellants’ request for a written opinion, withdraw our
previously-issued per curiam affirmance, and substitute the following
opinion in its place.

  We affirm the final judgment of foreclosure and write solely to explain
our conclusion that there were no genuine issues of material fact regarding
appellants’ statute of limitations defense.

    An action to foreclose a mortgage has a five-year statute of limitations.
§ 95.11(2)(c), Fla. Stat. (2013). Appellants argue that the foreclosure
action was barred by the statute of limitations because it was filed over
five years after the date of default alleged in a 2008 foreclosure action that
was voluntarily dismissed. However, the present action, which was
brought in February 2014, was based upon a different event of default—
namely, the borrowers’ failure to make the payment due on March 1, 2009.
We have held that a voluntarily dismissed foreclosure action “does not bar
subsequent actions and acceleration based upon different events of
default,” and “any acts of default still within the statute of limitations may
be raised in a subsequent suit.” See Evergrene Partners, Inc. v. Citibank,
N.A., 143 So. 3d 954, 955-56 (Fla. 4th DCA 2014); but see Deutsche Bank
Trust Co. Americas v. Beauvais, 40 Fla. L. Weekly D1 (Fla. 3d DCA Dec.
17, 2014) (certifying conflict with Evergrene Partners and holding that an
accelerated debt was not “decelerated” by an involuntary dismissal without
prejudice, the statute of limitations on the action on the accelerated debt
continued to run, and there could be no “new” default upon which to base
a “new” cause of action for purposes of the statute of limitations).1

    Therefore, under this court’s precedent, the action was timely brought
within the five-year statute of limitations. We affirm the final judgment
and certify conflict with Beauvais. However, we decline to certify an issue
of great public importance, as the certification of conflict is sufficient to
allow appellants to seek the discretionary review of the Florida Supreme
Court.2

    Affirmed.

WARNER, TAYLOR and FORST, JJ., concur.

                               *          *          *

1   Beauvais has been set for rehearing en banc by the Third District.
2   We note that the Fifth District has already certified a similar, but not identical,
issue to the Florida Supreme Court. See U.S. Bank Nat’l Ass’n v. Bartram, 140
So. 3d 1007, 1014 (Fla. 5th DCA 2014), rev. granted, 160 So. 3d 892 (Fla. 2014).
The question certified was as follows: “Does acceleration of payments due under
a note and mortgage in a foreclosure action that was dismissed pursuant to rule
1.420(b), Florida Rules of Civil Procedure, trigger application of the statute of
limitations to prevent a subsequent foreclosure action by the mortgagee based on
all payment defaults occurring subsequent to dismissal of the first foreclosure
suit?” Id.

                                          2
Not final until disposition of timely filed motion for rehearing.




                               3